

Exhibit 10.1
 
FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of March 20, 2020 among each of AMCON
Distributing Company, a Delaware corporation, having its principal place of
business at 7405 Irvington Road, Omaha, Nebraska 68122 (“AMCON”), Chamberlin
Natural Foods, Inc., a Florida corporation, having its principal place of
business at 3711 Oleander Way, Suite 1309, Casselberry, Florida 32707
(“Chamberlin Natural”), Health Food Associates, Inc., an Oklahoma corporation,
having its principal place of business at 7807 East 51st Street, Tulsa, Oklahoma
74145 (“Health Food”), AMCON ACQUISITION CORP., a Delaware corporation, having
its principal place of business at 7405 Irvington Road, Omaha, Nebraska 68122
(“AMCON Acquisition”); and EOM ACQUISITION CORP., a Delaware corporation, having
its principal place of business at 7807 East 51st Street, Tulsa, Oklahoma 74145
(“EOM Acquisition”; AMCON, Chamberlin Natural, Health Food, AMCON Acquisition
and EOM Acquisition are each referred to as a “Borrower” and are collectively
referred to as “Borrowers”), and BANK OF AMERICA, N.A., a national banking
association (in its individual capacity, “BofA”), as agent (in such capacity as
agent, “Agent”) for itself and all other lenders from time to time a party to
the Credit Agreement (as defined below) (“Lenders”), 135 South LaSalle Street,
Chicago, Illinois 60603-4105.
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, the Lenders and Agent have entered into that certain
Second Amended and Restated Loan and Security Agreement dated as of April 18,
2011, as amended by that certain Consent and First Amendment to Second Amended
and Restated Loan and Security Agreement dated as of May 27, 2011, that certain
Second Amendment to Second Amended and Restated Loan and Security Agreement
dated as of July 16, 2013 and that certain Third Amendment to Second Amended and
Restated Loan and Security Agreement dated as of November 6, 2017 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) pursuant to which the Lenders agreed to provide certain
credit facilities to the Borrowers;
 
WHEREAS, the Borrowers have requested that the Agent and the Lenders amend the
Credit Agreement in order to, among other things, (i) increase the aggregate
principal amount of the Revolving Loan Commitment available thereunder from
$70,000,000 to $110,000,000 (ii) extend the maturity date of the Revolving Loan
Commitment to March 20, 2025 and (iii) effectuate such other amendments as
provided herein; and
 
WHEREAS, the Agent and the Lenders are willing to accommodate the Borrowers’
requests on the terms and conditions set forth below.
 
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
 

--------------------------------------------------------------------------------



1.            Defined Terms; Incorporation of the Credit Agreement.  All
capitalized terms which are not defined hereunder shall have the same meanings
as set forth in the Credit Agreement, and the Credit Agreement, to the extent
not inconsistent with this Amendment, is incorporated herein by this reference
as though the same were set forth in its entirety.  To the extent any terms and
provisions of the Credit Agreement are inconsistent with the amendments set
forth in paragraph 3 below, such terms and provisions shall be deemed superseded
hereby.  Except as specifically set forth herein, the Credit Agreement shall
remain in full force and effect and its provisions shall be binding on the
parties hereto.
 
2.            Amendments to the Credit Agreement.  The Credit Agreement is
hereby amended as follows:
 
(a)            The following definitions are hereby added to Section 1.1 of the
Credit Agreement to read as follows:
 
“Applicable Hemp Laws” means all applicable provisions of all applicable federal
and state laws, rules and regulations, including, without limitation, the
Controlled Substances Act, governing the growth, harvesting, production,
processing or sale of Hemp, Cannabis, CBD or Controlled Substances.
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Cannabis” shall have the meaning assigned to the term “marijuana” in the
Controlled Substances Act.
 
“CBD” means cannabidiol or any other cannabinoid.
 
“CBD Inventory” means Inventory consisting of CBD and CBD related products.
 
“Controlled Substances” shall have the meaning assigned to that term in the
Controlled Substances Act.
 
“Controlled Substances Act” means the United States Controlled Substances Act,
31 U.S.C. §801, et. seq.
 
“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
 
2

--------------------------------------------------------------------------------



“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“Eligible CBD Inventory” means CBD Inventory which is deemed eligible for
borrowing by all of the Lenders in writing in their sole discretion. 
Notwithstanding the foregoing, any Lender may at any time determine in its sole
discretion that CBD Inventory previously approved as Eligible CBD Inventory is
no longer deemed Eligible CBD Inventory.
 
“Eligible Vaping Inventory” means Vaping Inventory which is deemed eligible for
borrowing by all of the Lenders in writing in their sole discretion. 
Notwithstanding the foregoing, any Lender may at any time determine in its sole
discretion that Vaping Inventory previously approved as Eligible Vaping
Inventory is no longer deemed Eligible Vaping Inventory.
 
“Hemp” means the plant Cannabis sativa L. and any part of that plant, including
the seeds thereof and all derivatives, extracts, cannabinoids, isomers, acids,
salts, and salts of isomers, whether growing or not, with a delta-9
tetrahydrocannabinol concentration of not more than three-tenths percent (0.3%)
on a dry weight or per volume basis regardless of moisture content, and all
derivatives thereof.
 
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Agent determines is reasonably necessary in connection
with the administration of this Agreement).
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
3

--------------------------------------------------------------------------------



“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
 
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
 
“SOFR-Based Rate” means SOFR or Term SOFR.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.
 
“Vaping Inventory” means Inventory consisting of vaping and vaping related
products.
 
4

--------------------------------------------------------------------------------



(b)            The definition of the terms “Applicable Margin,” “Eligible
Inventory,” “Fixed Charge Coverage Ratio” and “Maximum Loan Limit” appearing in
Section 1.1 of the Credit Agreement are hereby amended and restated to read as
follows:
 
“Applicable Margin” means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for LIBOR Rate Loans shall be the percentage set forth under
the column “Applicable Margin” for such Loan based on average Excess
Availability determined on a quarterly basis by dividing (i) the total of each
day’s Excess Availability for such quarterly period by (ii) the number of days
in such quarterly period.
 
Level
Quarterly Excess Availability
Applicable
Margin
I
Greater than or equal to $20,000,000
1.25%
II
Less than $20,000,000
1.50%



The Applicable Margin shall be determined on or prior to the fifth (5th)
Business Day after the Borrowers are required to provide the quarterly financial
statements and other information pursuant to Section 9(c); provided that any
change in the Applicable Margin shall be effective on the first day of the month
in which such quarterly financial statements are delivered.  Notwithstanding
anything contained in this paragraph to the contrary, (a) unless otherwise
waived in writing by the Lenders, if the Borrowers fail to deliver the financial
statements in accordance with the provisions of Section 9(c), the Applicable
Margin shall be based upon Level II above beginning on the first day of the
month in which such financial statements were required to be delivered until the
fifth (5th) Business Day after such financial statements are actually delivered,
whereupon the Applicable Margin shall be determined by the then current Level;
and (b) no reduction to any Applicable Margin shall become effective at any time
when an Event of Default or Unmatured Event of Default has occurred and is
continuing.
 
“Eligible Inventory” shall mean (a) Inventory  of a Borrower which is acceptable
to Agent in its sole discretion for lending purposes and (b) Eligible CBD
Inventory and Eligible Vaping Inventory of a Borrower which is acceptable to
each Lender in its sole discretion for lending purposes.  Without limiting
Agent’s and the Lenders’ discretion above, such parties shall, in general,
consider Inventory, CBD Inventory and Vaping Inventory to be Eligible Inventory
if it meets, and so long as it continues to meet, the following requirements:
 
5

--------------------------------------------------------------------------------



(i) it is owned by such Borrower, such Borrower has the right to subject it to a
security interest in favor of Agent and it is subject to a first priority
perfected security interest in favor of Agent and to no other claim, lien,
security interest or encumbrance whatsoever, other than Permitted Liens;
 
(ii) it is located on one of the premises listed on Exhibit A (or other
locations of which Agent has been advised in writing pursuant to
subsection 12(b)(i) hereof), such locations are within the United States and is
not in transit except to the extent that it may be in transit to another
location listed on Exhibit A on vehicles owned by such Borrower;
 
(iii) if held for sale or lease or furnishing under contracts of service, it is
(except as Agent may otherwise consent in writing) new and unused and free from
defects which would, in Agent’s sole determination, affect its market value;
 
(iv) it is not stored with a bailee, consignee, warehouseman, processor or
similar party unless Agent has given its prior written approval and such
Borrower has caused any such bailee, consignee, warehouseman, processor or
similar party to issue and deliver to Agent, in form and substance acceptable to
Agent, such Uniform Commercial Code financing statements, warehouse receipts,
waivers and other documents as Agent shall require;
 
(v) it is not Inventory, CBD Inventory or Vaping Inventory consisting of
perishable, non frozen or refrigerated foods;
 
(vi) Agent has determined, in accordance with Agent’s customary business
practices, that it is not unacceptable due to age, type, category or quantity;
and
 
(vii) it is not Inventory, CBD Inventory or Vaping Inventory (A) with respect to
which any of the representations and warranties contained in this Agreement are
untrue; or (B) which violates any of the covenants of such Borrower contained in
this Agreement.
 
“Fixed Charge Coverage Ratio” means for any period of determination for the
Borrowers, the ratio of EBITDA to Fixed Charges determined in accordance with
GAAP.  Notwithstanding the foregoing, the $6,500,000 investment and $3,500,000
loan made by AMCON in Team Sledd, LLC, a Delaware limited liability company,
pursuant to its January 3, 2020 Contribution Agreement, shall be excluded from
the calculation of Fixed Charge Coverage Ratio.
 
6

--------------------------------------------------------------------------------



“Maximum Loan Limit” shall mean One Hundred Ten Million and 00/100 Dollars
($110,000,000.00).
 
(c)            The definition of the term “LIBOR Rate” appearing in Section 1.1
is hereby amended by adding the following sentence at the end of such
definition:
 
Notwithstanding the foregoing, the LIBOR Rate shall not be less than one percent
(1.0%).
 
(d)            Sections 2(a)(i), (ii) and (iii) of the Credit Agreement are
hereby amended and restated to read as follows:
 
(i)            Up to eighty-five percent (85%) of the face amount (less maximum
discounts, credits and allowances which may be taken by or granted to Account
Debtors in connection therewith in the ordinary course of AMCON’s and AMCON
Acquisition’s business) of AMCON’s and AMCON Acquisition’s Eligible Accounts or
Seventy-Five Million and No/100 Dollars ($75,000,000.00), whichever is less;
plus
 
(ii)            Up to eighty-five percent (85%) of the lower of cost or market
value of Eligible Cigarette Inventory or Seventy-Five Million and No/100 Dollars
($75,000,000.00), whichever is less; plus
 
(iii)            Up to seventy percent (70%) of the lower of cost or market
value of AMCON’s and AMCON Acquisition’s Eligible Inventory (consisting solely
of AMCON’s and AMCON Acquisition’s Eligible Inventory other than Eligible
Cigarette Inventory set forth in clause (ii) above) or Thirty Million and No/100
Dollars ($30,000,000.00), whichever is less; plus
 
(e)            The reference to the Maximum Revolving Loan Limit of “Seventy
Million Dollars ($70,000,000)” set forth in Section 2(a) is hereby deleted and
the words “One Hundred Ten Million and No/100 Dollars ($110,000,000.00)” are
hereby added in its place.
 
(f)            A new Section 4(e) is hereby added to the Credit Agreement to
read as follows:
 
Notwithstanding anything to the contrary in this Agreement or any of the Other
Agreements, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower or Requisite Lenders notify the Agent
(with, in the case of the Requisite Lenders, a copy to the Borrower) that the
Borrower or Requisite Lenders (as applicable) have determined, that:
 
7

--------------------------------------------------------------------------------



(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
 
(ii)            the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Agent, that will continue to provide
LIBOR after such specific date (such specific date, the “Scheduled
Unavailability Date”); or
 
(iii)            syndicated loans currently being executed, or that include
language similar to that contained in this Section 4, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,
 
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement solely for the purpose of replacing LIBOR in accordance with this
Section 4(e) one or more SOFR-Based Rates or (y) another alternate benchmark
rate giving due consideration to any evolving or then existing convention for
similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks and, in each case, including any mathematical or other
adjustments to such benchmark giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the Agent
from time to time in its reasonable discretion and may be periodically updated 
(the “Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Requisite Lenders
have delivered to the Agent written notice that such Requisite Lenders (A) in
the case of an amendment to replace LIBOR with a rate described in clause (x),
object to the Adjustment; or (B) in the case of an amendment to replace LIBOR
with a rate described in clause (y), object to such amendment; provided that for
the avoidance of doubt, in the case of clause (A), the Requisite Lenders shall
not be entitled to object to any SOFR-Based Rate contained in any such
amendment.  Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Agent, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Agent.
 
8

--------------------------------------------------------------------------------



If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrowers and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended, (to the extent of the affected LIBOR Rate Loans or
Interest Periods), and (y) the Eurodollar Rate component shall no longer be
utilized in determining the Base Rate.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.
 
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than one
percent (1.0%) for purposes of this Agreement.
 
In connection with the implementation of a LIBOR Successor Rate, the Agent will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement, provided that, with respect to any such amendment
effected, the Agent shall post each such amendment implementing such LIBOR
Successor Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.
 
(g)            Section 10 of the Credit Agreement is hereby amended and restated
to read as follows:
 
9

--------------------------------------------------------------------------------



10.            TERMINATION; AUTOMATIC RENEWAL.
 
THIS AGREEMENT SHALL BE IN EFFECT FROM THE DATE HEREOF UNTIL MARCH 20, 2025 (THE
“ORIGINAL TERM”) AND SHALL AUTOMATICALLY RENEW ITSELF FROM YEAR TO YEAR
THEREAFTER (EACH SUCH ONE-YEAR RENEWAL BEING REFERRED TO HEREIN AS A “RENEWAL
TERM”) UNLESS (A) THE DUE DATE OF THE LIABILITIES IS ACCELERATED PURSUANT TO
SECTION 16 HEREOF; OR (B) A BORROWER OR ANY LENDER ELECTS TO TERMINATE THIS
AGREEMENT AT THE END OF THE ORIGINAL TERM OR AT THE END OF ANY RENEWAL TERM BY
GIVING THE OTHER PARTIES HERETO WRITTEN NOTICE OF SUCH ELECTION AT LEAST 90 DAYS
PRIOR TO THE END OF THE ORIGINAL TERM OR THE THEN CURRENT RENEWAL TERM.  UPON
TERMINATION OF THIS AGREEMENT BORROWERS SHALL PAY ALL OF THE LIABILITIES IN
FULL.  If one or more of the events specified in clauses (A) and (B) occurs,
then (i) Agent and Lenders shall not make any additional Loans on or after the
date identified as the date on which the Liabilities are to be repaid; and
(ii) this Agreement shall terminate on the date thereafter that the Liabilities
are paid in full.  At such time as Borrowers have repaid all of the Liabilities
and this Agreement has terminated, each Borrower shall deliver to Agent and
Lenders a release, in form and substance satisfactory to Agent, of all
obligations and liabilities of Agent and its Lenders and their officers,
directors, employees, agents, parents, subsidiaries and affiliates to such
Borrower, and if such Borrower is obtaining new financing from another lender,
such Borrower shall deliver such lender’s indemnification of Agent and Lenders,
in form and substance satisfactory to Agent, for checks which Agent has credited
to such Borrower’s account, but which subsequently are dishonored for any reason
or for automatic clearinghouse or wire transfers not yet posted to such
Borrower’s account.
 
(h)            Section 11(e) of the Credit Agreement are hereby amended and
restated to read as follows:
 
(e)            Compliance with Laws and Maintenance of Permits.  Each Borrower
has obtained all governmental consents, franchises, certificates, licenses,
authorizations, approvals and permits, the lack of which would have a Material
Adverse Effect on such Borrower.  Each Borrower is in compliance in all material
respects with all applicable federal, state, local and foreign statutes, orders,
regulations, rules and ordinances (including, without limitation, Environmental
Laws and statutes, orders, regulations, rules and ordinances relating to taxes,
employer and employee contributions and similar items, securities, ERISA or
employee health and safety) the failure to comply with which would have a
Material Adverse Effect.  Notwithstanding the foregoing, the materiality
qualifiers set forth in this section shall not apply to or otherwise override
the provisions of Section 13(w) and (x)  with respect to laws and regulations
governing CBD and Vaping Inventory.
 
10

--------------------------------------------------------------------------------



(i)            Section 12(c) of the Credit Agreement are hereby amended and
restated to read as follows:
 
(c)            Compliance with Laws and Maintenance of Permits.  Each Borrower
shall maintain all governmental consents, franchises, certificates, licenses,
authorizations, approvals and permits, the lack of which would have a Material
Adverse Effect on such Borrower and each Borrower shall remain in compliance
with all applicable federal, state, local and foreign statutes, orders,
regulations, rules and ordinances (including, without limitation, Environmental
Laws and statutes, orders, regulations, rules and ordinances relating to taxes,
employer and employee contributions and similar items, securities, ERISA or
employee health and safety) the failure with which to comply would have a
Material Adverse Effect on such Borrower.  Following any determination by Agent
that there is non-compliance, or any condition which requires any action by or
on behalf of a Borrower in order to avoid non-compliance, with any Environmental
Law, in each case where such non-compliance would have a Material Adverse Effect
on such Borrower, at such Borrower’s expense cause an independent environmental
engineer acceptable to Agent to conduct such tests of the relevant site(s) as
are appropriate and prepare and deliver a report setting forth the results of
such tests, a proposed plan for remediation and an estimate of the costs
thereof.  Notwithstanding the foregoing, the materiality qualifiers set forth in
this section shall not apply to or otherwise override the provisions of Section
13(w) and (x)  with respect to laws and regulations governing CBD and Vaping
Inventory.
 
(j)            The last sentence of Section 12(d) of the Agreement is hereby
amended and restated to read as follows:
 
Further, provided no Event of Default has occurred, the inspection fees of the
Agent conducted in the ordinary course of business shall not exceed $30,000 in
the aggregate per calendar year.
 
(k)            Section 13(b) of the Credit Agreement are hereby amended and
restated to read as follows:
 
(b)            Indebtedness.  No Borrower shall create, incur, assume or become
obligated (directly or indirectly), for any loans or other indebtedness for
borrowed money other than the Loans, except that a Borrower may (i) borrow money
from a Person other than Agent and Lenders on an unsecured and subordinated
basis if a subordination agreement in favor of Agent for its benefit and the
benefit of the other Lenders and in form and substance satisfactory to the Agent
is executed and delivered to Agent relative thereto; (ii) maintain its present
indebtedness listed on Schedule 11(n) hereto; (iii) incur unsecured indebtedness
to trade creditors in the ordinary course of business; (iv) incur purchase money
indebtedness or capitalized lease obligations in connection with Capital
Expenditures; (v) together with each other Borrower, incur operating lease
obligations requiring payments not to exceed Six Million and No/100 Dollars
($6,000,000.00) in the aggregate for all Borrowers during any Fiscal Year of
Borrowers; (vi) incur Rate Hedging Obligations; and (vii) incur other
indebtedness not to exceed $2,500,000 in the aggregate at any time.
 

11

--------------------------------------------------------------------------------



(l)            Subsection (iv) set forth in the last paragraph of Section 13(d)
of the Credit Agreement is hereby amended and restated to read as follows:
 
(iv)            (x) the Borrowers have Excess Availability greater than or equal
to seventeen and one-half percent (17.50%) of the Maximum Loan Limit on a
pro-forma basis for the thirty day period immediately prior to the closing of
such Acquisition (as if such Acquisition had already occurred) and immediately
after giving effect to such Acquisition or (y) the Borrowers have (a) Excess
Availability greater than or equal to twelve and one-half percent (12.5%) of the
Maximum Loan Limit on a pro-forma basis for the thirty day period immediately
prior to the closing of such Acquisition and (b) a proforma Fixed Charge
Coverage Ratio of 1.00:1.0 (in each case, as if such Acquisition had already
occurred);
 
(m)            Section 13(e) of the Credit Agreement is hereby amended and
restated to read as follows:
 
(e)            Dividends and Distributions.  No Borrower shall declare or pay
any dividend or other distribution (whether in cash or in kind) on any class of
its stock (if such Borrower is a corporation) or on account of any equity
interest in such Borrower (if such Borrower is a partnership, limited liability
company or other type of entity).  Notwithstanding the foregoing, provided that
(i) each such dividend payment is permitted under all applicable laws, and
(ii) no Event of Default shall have occurred prior to, or would occur as a
result of, any such dividend payment, AMCON may pay the regularly scheduled
dividends on its (w) Common Stock, (x) Series A Preferred Stock in accordance
with the terms of such stock, (y) Series B Preferred Stock in accordance with
the terms of such stock, and (z) Series C Convertible Preferred Stock in
accordance with the terms of the Series C Certificate of Designations (as
defined below) in an aggregate amount not to exceed $3,500,000  for all such
dividends and distributions in any Fiscal Year less the amount of any additional
Investments permitted under Section 13(f) herein made during such Fiscal Year
(the “Dividend Limit”).  Further, provided that (i) each such dividend payment
is permitted under all applicable laws; (ii) no Event of Default shall have
occurred prior to, or would occur as a result of, any such dividend payment;
(iii) (x) Borrowers have Excess Availability greater than or equal to seventeen
and one-half percent (17.5%) of the Maximum Loan Limit on a pro forma basis for
the thirty day period immediately prior to the payment of any dividend or
distribution and immediately after giving effect to the payment of such dividend
or distribution or (y) Borrowers have Excess Availability greater than or equal
to twelve and one-half percent (12.5%) of the Maximum Loan Limit on a pro forma
basis for the thirty day period immediately prior to the payment of any dividend
or distribution and a pro-forma Fixed Charge Coverage Ratio of 1.00:1.0, in each
case and immediately after giving effect to the payment of such dividend or
distribution, AMCON may pay additional dividends in excess of the Dividend Limit
on its (w) Common Stock, (x) Series A Preferred Stock in accordance with the
terms of such stock, (y) Series B Preferred Stock in accordance with the terms
of such stock, and (z) Series C Convertible Preferred Stock in accordance with
the terms of the Series C Certificate of Designations (as defined below).
 
12

--------------------------------------------------------------------------------



(n)            Section 13(f) of the Credit Agreement is hereby amended and
restated to read as follows:
 
(f)  Investments; Loans; Transfers.  No Borrower shall purchase or otherwise
acquire, or contract to purchase or otherwise acquire, the obligations or stock
of any Person, other than direct obligations of the United States; nor shall a
Borrower lend or otherwise advance funds or transfer any assets to any Person
(including, but not limited to, any Subsidiary which is not a Subsidiary
Borrower hereunder) (collectively, “Investments”) except for advances made to
employees, officers and directors for travel and other expenses arising in the
ordinary course of business; provided however, (i) so long as no Event of
Default exists or would be caused thereby and (ii) (x) Borrowers have Excess
Availability greater than or equal to seventeen and one-half percent (17.5%) of
the Maximum Loan Limit on a pro forma basis for the thirty day period
immediately prior to and after making any such Investment, or (y) Borrowers have
Excess Availability greater than or equal to twelve and one-half percent (12.5%)
of the Maximum Loan Limit on a pro forma basis for the thirty day period
immediately prior to and after making such Investment and a pro-forma Fixed
Charge Coverage Ratio of 1.00:1.0 prior to and immediately after giving effect
to making such Investment, Borrowers may make additional Investments in an
amount not to exceed the Dividend Limit less the amount of all regularly
scheduled dividends paid during such Fiscal Year, it being understood and agreed
that the $3,500,000 loan made by AMCON in Team Sledd, LLC, a Delaware limited
liability company, pursuant to its January 3, 2020 Contribution Agreement, shall
be excluded for purposes of additional Investments.
 
(o)            New Sections 13(w), (x) and (y) are hereby added to the Credit
Agreement to read as follows:
 
13

--------------------------------------------------------------------------------



(w)  The Borrowers and their Subsidiaries are and will at all times be in
compliance with and properly licensed and operating lawfully under all
Applicable Law relating to CBD Inventory and Vaping Inventory, including but not
limited to all Applicable Hemp Laws.
 
(x)  The Borrowers and their Subsidiaries have established and will maintain
policies, procedures and controls designed to ensure compliance by each of them
with Applicable Law relating to CBD Inventory and Vaping Inventory, including
but not limited to all Applicable Hemp Laws.
 
(y)  The Borrower shall furnish to the Agent prompt written notice of:
 
(i) The receipt by the Borrower or any of its Subsidiaries of any notice of any
investigation by a Governmental Authority or any litigation or proceeding
commenced or threatened against the Borrower or any of its Subsidiaries that (i)
seeks damages, (ii) seeks injunctive relief, (iii) alleges any violation of any
Applicable Law, including Applicable Hemp Laws or any criminal misconduct, (iv)
asserts liability in respect of any tax, fee, assessment, fine, penalty or other
governmental charge under any Applicable Law, including Applicable Hemp Laws, or
(v) involves ay product recall in respect of any Cannabis, CBD, Controlled
Substances or Hemp; and
 
(ii) Any determination by the Borrower that the conduct of any part of its
business (without regard to materiality) is reasonably likely to cause the
Borrower or any of its Subsidiaries or any of their respective officers,
directors, employees or related individuals to become the subject of criminal
charges, including, without limitation, violations of any Applicable Hemp Laws,
the Money Laundering Control Act or any similar or successor laws, rules or
regulations of the United States, any state thereof, the District of Columbia or
any other jurisdiction.
 
(p)            A new Section 36 is hereby added to the Credit Agreement to read
as follows:
 
14

--------------------------------------------------------------------------------



36.  Acknowledgement Regarding Any Supported QFCs.
 
To the extent that this Agreement and any document executed in connection with
this Agreement (collectively, “Other Agreements”) provide support, through a
guarantee or otherwise, for any Swap Contract or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Other Agreements and any Supported QFC may in fact be stated to be
governed by the laws of the Governing Law State and/or of the United States or
any other state of the United States):
 
(a)            In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States.  In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Other
Agreements that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Other Agreements
were governed by the laws of the United States or a state of the United States. 
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


15

--------------------------------------------------------------------------------

 
3.            Representations, Covenants and Warranties; No Default.  Except for
the representations and warranties of the Borrowers made as of a particular
date, the representations, covenants and warranties set forth in Sections 11, 12
and 13 of the Credit Agreement shall be deemed remade as of the date hereof by
the Borrowers; provided, however, that any and all references to the Credit
Agreement in such representations and warranties shall be deemed to include this
Amendment.  The Borrowers hereby represent, warrant and covenant that after
giving effect to the amendments contained in this Amendment, no Default or Event
of Default has occurred and is continuing.  The Borrowers represent and warrant
to Agent and the Lenders that the execution and delivery by each Borrower of
this Amendment and the performance by it of the transactions herein contemplated
(i) are and will be within its organizational powers, (ii) have been authorized
by all necessary organizational action, and (iii) are not and will not be in
contravention of any order of any court or other agency of government, of law or
any other indenture, agreement or undertaking to which such Borrower is a party
or by which the property of such Borrower is bound, or be in conflict with,
result in a breach of, or constitute (with due notice and/or lapse of time) a
default under any such indenture, agreement or undertaking, which conflict could
reasonably be expected to have a Material Adverse Effect or result in the
imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Borrower.
 
4.            Affirmation.  Except as specifically amended pursuant to the terms
hereof, the Credit Agreement and the Other Agreements (and all covenants, terms,
conditions and agreements therein), shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by the Borrowers.  The
Borrowers covenant and agree to comply with all of the terms, covenants and
conditions of the Credit Agreement, as amended hereby, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Agent’s or
any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions.  The Borrowers hereby
represent and warrant to Agent and Lenders that as of the date hereof, there are
no claims, counterclaims, offsets or defenses arising out of or with respect to
the Liabilities.  Each Borrower hereby confirms its existing grant to Agent of a
Lien on and security interest in the Collateral.  Each Borrower hereby confirms
that all Liens and security interests at any time granted by it to Agent
continue in full force and effect and secure and shall continue to secure the
Liabilities.  Nothing herein contained is intended to in any manner impair or
limit the validity, priority and extent of Agent’s existing security interest in
and Liens upon the Collateral.
 
5.            Fees and Expenses.  The Borrowers agree to pay on demand all costs
and expenses incurred by Agent and the Lenders in connection with the drafting,
negotiation, execution and implementation of this Amendment including, but not
limited to, the expenses and reasonable fees of counsel for Agent and the
Lenders.  In addition, the Borrowers shall pay on the date of this Amendment to
Agent, for the account of each Lender on a pro-rata basis, an amendment fee
which shall be deemed fully earned as of the date of this Amendment and shall be
non-refundable, in the amount set forth in the Fee Letter of even date herewith.
 
6.            Closing Documents.  This Amendment shall be deemed effective as of
the date hereof provided that Borrowers shall deliver to Agent the following
documents and/or complete the following requirements (collectively, the “Closing
Requirements”) upon execution hereof (in each case in form and substance
satisfactory to Agent and the Lenders):
 
(a)            this Amendment executed by the Borrowers and the Agent;
 
(b)            the documents, instruments and agreements set forth on the
Closing Checklist attached hereto as Annex 1;
 
(c)            receipt by Agent of the amendment fee described in Section 5
above; and
 
(d)            such other documents, instruments, agreements, opinions or
certificates as required by Agent.
 
16

--------------------------------------------------------------------------------



7.            Continuing Effect.  Except as otherwise specifically set forth
herein, the provisions of the Credit Agreement shall remain in full force and
effect.
 
8.            Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof and shall be deemed an original
signature hereunder.
 
[SIGNATURE PAGE FOLLOWS]
 




17

--------------------------------------------------------------------------------



Signature Page to Fourth Amendment to
Second Amended and Restated Loan and Security Agreement
 


IN WITNESS WHEREOF, the parties hereto have duly executed this Fourth Amendment
to Second Amended and Restated Loan and Security Agreement as of the date first
above written.
 



BORROWERS:
AMCON DISTRIBUTING COMPANY

 
 
 
 
By:
/s/ Andrew C. Plummer

 
Title:
President

 
 
 
 
 
 
 
CHAMBERLIN NATURAL FOODS, INC.
 
 
 
 
By:
/s/ Andrew C. Plummer
 
Title:
Secretary
 
 
 
 
 
 
 
HEALTH FOOD ASSOCIATES, INC.
 
 
 
 
By:
/s/ Andrew C. Plummer
 
Title:
Secretary

 
 
 
        AMCON ACQUISITION CORP.          By:
/s/ Andrew C. Plummer
 
Title:
President
              EOM ACQUISITION CORP. 
        By:
/s/ Andrew C. Plummer   Title:
Secretary





--------------------------------------------------------------------------------





Signature Page to Fourth Amendment to
Second Amended and Restated Loan and Security Agreement
 



LENDERS: BANK OF AMERICA, N.A., as Agent and a Lender
 
 
 
 
By:
/s/ Charles Fairchild

 
Title:
Senior Vice President

 
 
 
 
Revolving Loan Commitment:  $73,333,333.33
 
 
 
 
 
 
  BMO HARRIS BANK N.A., as a Lender
        By:
/s/ Jason Hoefler
  Title:
Managing Director
        Revolving Loan Commitment:  $36,666,666.67 
